Gretchen L. Staft
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gretchen_staft@fd.org

Counsel for Defendant Warren Brooks

                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                      Case No. 3:04-cr-00036-HRH
                          Plaintiff,
                                                MOTION TO UNSEAL
          vs.                                   PROCEEDINGS FOR LIMITED
                                                PURPOSE
 WARREN BROOKS,
                          Defendant.


        Defendant Warren Brooks, through counsel, Gretchen L. Staft, Assistant Federal

Defender, moves this Court for an order unsealing proceedings for the limited purpose of

allowing defense counsel to obtain copies of the reports relied on to determine Mr. Brooks’

competency in this case. Undersigned counsel wishes to review the reports for mitigation

purposes for Mr. Brooks’ current federal case United States v. Brooks; 3:19-cr-00092-

RRB-DMS. Undersigned further requests that the proceedings otherwise remain sealed for

all other purposes.

        Due to the age of this case, the docket report does not include enough descriptive

information for counsel to identify with certainty the reports. However, counsel was able

to ascertain from the docket report that Drs. Smith and Hyatt submitted reports that appear

to pertain to Mr. Brooks’ competency. Dockets 34, 48, 65.



          Case 3:04-cr-00036-JKS Document 128 Filed 01/28/20 Page 1 of 2
         Undersigned counsel respectfully requests any and all reports pertaining to Mr.

Brooks’ competency submitted in this case and authored by Drs. Hyatt or Smith, and/or

any other professional who may have submitted a report in this case regarding Mr. Brooks’

competency, and the proceedings shall otherwise remain sealed for all other purposes.

         DATED at Anchorage, Alaska this 28th day of January, 2020.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 DISTRICT OF ALASKA
                                                                 /s/ Gretchen L. Staft
                                                                 Gretchen L. Staft
                                                                 Assistant Federal Defender

                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on January 28, 2020. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Gretchen L. Staft




United States v. Warren Brooks
Case No. 3:04-cr-00036-HRH                                                                    Page 2



            Case 3:04-cr-00036-JKS Document 128 Filed 01/28/20 Page 2 of 2
